Case: 14-5022      Document: 10      Page: 1     Filed: 01/22/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                        DAVID HOVER,
                       Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5022
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00895-MMS, Judge Margaret M.
 Sweeney.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
     David Hover moves for leave to proceed in forma pau-
 peris.
     Hover is incarcerated. Pursuant to the Prisoner Liti-
 gation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 14-5022         Document: 10   Page: 2     Filed: 01/22/2014



 2                                    HOVER    v. US



 payment of filing fees, but must, in time, pay the $505
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $505
 filing fee is paid in full. Id.
    By separate letter, the custodian of Hover’s prison ac-
 count is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s24